ORDER

PER CÚRIAM:
• Charles Gates appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief without an evidentiary hearing. In his sole point on appeal, Gates claims that his guilty plea was not knowing, voluntary, and intelligent because plea counsel coerced Gates to plead guilty by (1) failing to investigate and prepare his defense, and (2) failing to provide Gates with a copy of his discovery and depositions so he could aid in preparing his defense. Gates argues that he was entitled to an evidentiary hearing because he claims he alleged facts warranting relief, the facts alleged raised matters not refuted by the record, and the matters complained of resulted in prejudice to him. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).